DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 10, 11, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claims 1, 10, 11, and 14, the phrase “colorimetric cuvettes” is unclear as to what makes the cuvettes colorimetric.  The claim does not recite any structural feature that renders the cuvette colorimetric, nor does it provide a definition for what is regarded as a colorimetric cuvette.  For the purposes of examination, the Examiner will read any cuvette as being a colorimetric cuvette.  
For claim 2, it is unclear if the claim intends to recite a single in situ sampling position, or if the claim describes two separate in situ sampling positions.  Claim 2 recites the water quality analyzer “further comprising an in situ sampling position” at line 1, and later recites the in situ sampling system comprising “a peristaltic pump, a delivery tube, and an in situ sampling position which are sequentially connected.  As such, it is unclear if the in situ sampling position at line 1 is the same, or different from the in situ sampling position recited in lines 3-4.  For the purposes of examination, the Examiner will consider the claim as reciting a single in situ sampling position.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 4, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., (US 2007/0104614) in view of Kadota et al., (US 4,523,484).
Regarding claim 1, Wang et al., teach an automatic chemistry analyzer and method comprising a first disc assembly (paragraph 0074, figure 1 #2), a second disc assembly (paragraph 0072, figure 1 #1), an optical measuring mechanism (paragraph 0072, figure 2 #12), a washing tank (cleaning system, paragraph 0094), a probe assembly (mechanical sampling system, paragraph 0075), and an analysis system that computes and outputs test results (paragraph 0044).  Wang et al., also teach the first and second disc assemblies being axially rotatable (paragraphs 0072, 0074) wherein the first disc assembly comprises a plurality of sample and reagent locating positions (paragraph 0074), and the second disc comprises a plurality of reaction vessels (cuvettes) and an optical measuring mechanism arranged at the circumference edge of the second disc assembly (paragraph 0072, figure 2 #12).  Additionally, Wang et al., teach the probe assembly having an upward/downward stepping motor, a rotation motor, a sampling arm, a syringe mounted onto the sampling arm, and a stirring rod (paragraphs 0075, 0076, figure 2 #’s 6 and 9).  Wang et al., do not teach a plunger pump, and a display.
Kadota et al., teach a dilution pipettor comprising a plunger pump and a display for showing results (Abstract, column 2 lines 35-42).  The Examiner is reading this combination as combining prior art elements according to known methods to yield predictable results which would have been obvious to one of ordinary skill in the art (MPEP 2141 III A).  Kadota et al., clearly teach that plunger pumps and displays are utilized in pipettors and automated analyzers, thus one of ordinary skill in the art would have found it obvious to combine the teachings of Kadota et al., with those of Wang et al., to arrive at the claimed invention.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wang et al., with the plunger pump and display of Kadota et al., as combining prior art elements according to known methods to yield predictable results requires only routine skill in the art.
Regarding claim 3, Wang et al., teach the probe assembly comprising a rotating shaft (paragraphs 0010, 0075), a probe (paragraphs 0010, 0075) and a fluid path connecting the syringe and the probe (paragraphs 0010, 0075).
Regarding claim 4, Wang et al., teach a liquid level detector which adjusts the position of the probe according to the amount of discharged liquid (paragraph 0075).
Regarding claim 10, Wang et al., teach rotating the probe assembly to the sample locating position and extracting a sample (paragraph 0030), rotating the probe assembly to the cuvette position and injecting the sample into the cuvette (paragraph 0030), rotating the probe assembly to the cleaning tank to clean the syringe (paragraph 0030), rotating the probe assembly to a reagent position and extracting a reagent (paragraph 0028), rotating the probe assembly to the cuvette location and injecting the reagent into the cuvette (paragraph 0028), rotating the probe assembly to the cleaning tank to clean the syringe (paragraph 0028) and rotating the second disc assembly to pass the cuvettes through the optical measuring system and outputting the results (paragraphs 0043, 0044).  Wang et al., do not teach a plunger pump, and a display.
Kadota et al., teach a dilution pipettor comprising a plunger pump and a display for showing results (Abstract, column 2 lines 35-42).  The Examiner is reading this combination as combining prior art elements according to known methods to yield predictable results which would have been obvious to one of ordinary skill in the art (MPEP 2141 III A).  Kadota et al., clearly teach that plunger pumps and displays are utilized in pipettors and automated analyzers, thus one of ordinary skill in the art would have found it obvious to combine the teachings of Kadota et al., with those of Wang et al., to arrive at the claimed invention.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wang et al., with the plunger pump and display of Kadota et al., as combining prior art elements according to known methods to yield predictable results requires only routine skill in the art.
Claim(s) 5, 6, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., (US 2007/0104614) in view of Kadota et al., (US 4,523,484) as applied to claim 1 and 10 above, and further in view of Moran (US 3,728,080).
Regarding claims 5 and 6, Wang et al., teach the cleaning system comprising a tank, a pump, and a waste container wherein the cleaning tank is positioned between the first and second disc assemblies (paragraph 0094, figure 2 #’s 7, 10), but do not teach a waste outlet provided on the bottom of the cleaning tank.
Moran teaches an automated cleaning apparatus comprising a drain sump for removing waste water (column 12 lines 11-18).  Moran teaches that it is advantageous to provide a drain sump in order to dispose of used sample and reagents (column 12 lines 16-18).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wang et al., in view of Kadota et al., to provide a drain sump in order to dispose of used sample and reagents as taught by Moran.
Regarding claim 11, Moran teaches rotating test tube to the cleaning station to clean the tubes (column 12 lines 16-18).
Allowable Subject Matter
Claims 7-9 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or suggest a water quality analyzer having the limitations of claims 7-9, nor does it teach a method for analyzing water quality utilizing the steps recited in claim 12-14.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DWAN A GERIDO/Examiner, Art Unit 1797

/BRIAN R GORDON/Primary Examiner, Art Unit 1798